Citation Nr: 0904730	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-27 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1971.  He died in January 2005.  The appellant is the 
Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The Veteran died in January 2005; a certificate of death 
provides that the immediate cause of death was probable 
myocardial infarction, due to or as a consequence of coronary 
artery disease.  Significant conditions contributing to 
death, but not resulting in an underlying cause of death, 
were renal failure and diabetes.  

2.  At the time of the Veteran's death, service connection 
had been established for gout, evaluated as 40 percent 
disabling, and residuals of an injury of the left ring 
finger, evaluated as noncompensable.  

3.  The competent medical evidence does not show that a 
service-connected disability caused or substantially or 
materially contributed to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2005 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  

In this case, the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
However, such error was harmless given that the claimed 
benefit is being denied, and hence no rating or effective 
date will be assigned.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

In this case, the VCAA duty to notify has not been satisfied 
with respect to the first and third elements of Hupp notice.  
The Board finds that the notice errors did not affect the 
essential fairness of the adjudication.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The appellant has made relevant contentions in support of her 
claim, referring to medication used to treat the Veteran's 
service-connected gout, his only compensable service-
connected disability.  This fact demonstrates actual 
knowledge on the appellant's part with respect to the first 
element.  With respect to the third element, the evidence and 
contentions submitted by the appellant throughout the appeal 
make it clear that she believes that the Veteran's death was 
caused by treatment for a disability he was already service-
connected for at the time of his death (i.e., gout).  She has 
made no such allegations with respect to any of his non-
service-connected conditions.    

As a result, the Hupp notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records, a VA medical opinion and a VA Specialist's expert 
medical opinion.  The appellant has submitted private medical 
records and copies of various articles.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the appellant's claim, the Veteran 
was service-connected for gout by a 1972 rating decision.  
The evaluation was noncompensable.  The evaluation was later 
increased to 20 percent, effective in 1979, and 40 percent, 
effective in 1980.  

The Veteran underwent a kidney transplant in 1993, 
experienced kidney failure in 2001, and died in January 2005.  
The certificate of death provides that the immediate cause of 
death was probable myocardial infarction, due to or as a 
consequence of coronary artery disease.  Significant 
conditions contributing to death, but not resulting in an 
underlying cause of death, were renal failure and diabetes.  

At the time of the Veteran's death, service connection had 
been established for gout, evaluated as 40 percent disabling, 
and residuals of an injury of the left ring finger, evaluated 
as noncompensable.

The appellant contends that Allopurinal, a medication used to 
treat the Veteran's service-connected gout, resulted in 
kidney disease or renal failure, which was a significant 
condition contributing to the Veteran's death.  She contends 
that the Veteran took this medication for over 25 years.  She 
also denies that he had diabetes. 

When a veteran dies from a service-connected or compensable 
disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children or 
parents.  38 U.S.C.A. § 1310.  Service connection for the 
cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312.  The principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A 
service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the Veteran's death.  

The Board observes that the evidence does not show that there 
is any relationship between the Veteran's service and his 
non-service-connected myocardial infarction, coronary artery 
disease or diabetes.  In fact, the appellant has not made any 
such contentions.  Rather, as noted above, she asserts that 
medication used to treat the Veteran's service-connected gout 
resulted in kidney disease or renal failure, which was a 
significant condition contributing to the Veteran's death.  

In an October 2004 medical opinion, the Veteran's private 
physician, Dr. F.S., who practiced nephrology and 
hypertension, noted that the Veteran had end stage renal 
disease and was on dialysis following a rejected renal 
transplant.  Dr. F.S. noted that while in the service, the 
Veteran had developed severe gout which required treatment 
with large doses of anti-inflammatory medications and 
Allopurinol, both of which were known nephrotoxic drugs.  Dr. 
F.S. strongly suspected that the use of these medications 
contributed to the Veteran's development of renal 
insufficiency and subsequent end stage renal disease.  Dr. 
F.S. wrote that as the Veteran's gout developed while he was 
in service, and the treatment for the condition resulted in 
the development of renal failure, his renal failure should 
therefore be considered a service related condition.  
Parenthetically, the Board observes that VA treatment records 
reflect the use of Allopurinal and Colchicine as early as 
1979.

In a July 2005 VA medical opinion, a VA physician noted that 
she had reviewed the Veteran's claims file thoroughly.  The 
VA physician related that the Veteran had multiple medical 
problems.  These included a long history of hypertension; a 
kidney transplant in 1993 that was rejected; coronary artery 
disease; congestive heart failure in 1998, 2000 and 2003; 
myocardial infarction in 2003; and severe peripheral arterial 
disease resulting in bilateral knee amputation complicated by 
sepsis in 2003. 

The VA physician also noted the Veteran's history of gout 
since service and reviewed the treatment of this condition in 
detail (including by Allopurinal), as shown in his medical 
records.  The VA physician remarked that records from the 
hospital that performed the kidney transplant indicated that 
Veteran's end stage renal disease was due to hypertension.  
Parenthetically, the Board observes that private medical 
records dated shortly before the Veteran's 1993 kidney 
transplant refer to a long history of hypertension, as well 
as an increase in blood pressure in May 1993.  

The VA physician stated that there was no evidence in the 
Veteran's extensive medical record that his kidney disease 
was due to gout medication.  The VA physician listed drugs 
known to cause nephropathy and commented that they were not 
prescribed for the Veteran's gout.  There was a condition 
called acute uric acid nephropathy that was seen in patients 
given cyto toxic drugs that led to renal failure.  There was 
evidence of this in the Veteran's record.  The VA physician 
noted that the cause of the Veteran's death was due to 
coronary artery disease, not gout, and that gout did not 
cause or lead to coronary artery disease.

The Board finds that this VA medical opinion is highly 
probative evidence against the Veteran's claim, and outweighs 
Dr. F.S.'s medical opinion.  The VA opinion is based on a 
review of the medical record (including Dr. F.S.'s medical 
opinion) and refers to objective medical findings set forth 
throughout the record, including the period shortly before 
the 1993 kidney transplant.  This fact is particularly 
important, in the Board's judgment, as the references make 
for a more convincing rationale.  The VA opinion points out 
that those drugs which were known to cause be nephropathy 
were not part of the Veteran's treatment.  The VA opinion 
provides an alternate explanation of the Veteran's kidney 
disease with reference to the medical record.  

The record also contains a November 2008 medical opinion by a 
VA Specialist who was a physician at the Nephrology-
Hypertension Section of a VA Medical Center.  The VA 
Specialist stated that without a biopsy of the native kidney 
it was impossible for anyone to know the original underlying 
cause of the Veteran's kidney disease. Gout, hypertension and 
diabetes may each independently and together cause or 
aggravate the progression of kidney disease.  

The VA Specialist noted that Allopurinol and Colchicine had 
been described as nephrotoxic, particularly at high doses.  
However, lower doses were commonly used in patients with 
chronic kidney disease and gout.  If the gout was left 
untreated, there was risk of kidney injury from high uric 
acid levels (gouty nephropathy).  These medications, if used 
at high doses for many years, may very well have contributed 
to the progression of the Veteran's kidney disease, but 
without a biopsy it was not possible to know for certain if 
it was the gout, the medications, the hypertension or 
something else.

The VA Specialist agreed with Dr. F.S. that large doses of 
anti-inflammatory medications may have contributed to the 
development or progression of the Veteran's kidney disease.  
Anti-inflammatory medications are well described to cause 
chronic interstitial nephritis and in some cases analgesic 
nephropathy.  Again, without a biopsy, one could not know for 
certain.

The Board finds that the November 2008 VA Specialist opinion 
does not show that it is at least as likely as not that 
treatment of the Veteran's service-connected gout caused or 
aggravated his kidney disease, and thus does not support the 
appellant's claim.  

In essence, the VA Specialist merely indicates that it was 
possible there was a relationship between the treatment of 
the Veteran's gout and his kidney disease.  However, the 
award of VA benefits may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter 
from a physician indicating that veteran's death "may or may 
not" have been averted if medical personnel could have 
effectively intubated the veteran held to be speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative).  

The Board recognizes the appellant's own contentions that 
medication used to treat her husband's service-connected gout 
caused his kidney failure.  As a layperson, the appellant is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or whether 
a condition is in remission.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, her 
assertions cannot constitute competent medical evidence that 
the Veteran's death was related to a service-connected 
condition.  

The Board has reviewed the documents submitted by the 
appellant regarding the relationship between gout, use of 
Allopurinal and kidney disease.  However, these documents are 
too general in nature to provide, alone, the necessary 
evidence to show that treatment of the Veteran's service-
connected gout resulted in his kidney disease.  See Sacks v. 
West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, 
[textbook, or article] must provide more than speculative, 
generic statements not relevant to the veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  The documents in the current case do 
not provide statements for the facts of the Veteran's 
specific case.  Therefore, the Board concludes that they do 
not show to any degree of specificity a relationship or 
connection between the Veteran's service-connected gout and 
his kidney disease.

In sum, the weight of the credible medical evidence 
demonstrates that the Veteran's service-connected gout, or 
treatment of it, was not the principal or a contributory 
cause of the Veteran's death.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


